Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by WO2017/205867.
WO2017/205867 discloses a riflescope (102) (and method of using the riflescope) with all claimed elements including a reticle (300, 304, 308, 309, 310) having a plurality of individually addressable indicators (324) that may be individually energized to produce a visual signal; a memory (608) storing two or more stored sets of ballistic data, each set of ballistics data mapped to a respective set of indicators of the reticle; a selector configured to choose one of the two or more stored sets of ballistics data as an active set of ballistics data (page 15, line 18-page 16, line 13); and a driver (600) structured to energize only those indicators of the plurality of indicators that are mapped to the active set of ballistics data. 
In regard to claims 2-5, see page 9, line 4.  In regard to claim 6, see the user menu (354).  In regard to claim 7, see elements 608, 616, and 620.  In regards to claims 11-15, see page 15-line 7-page 16, line 19.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Summerfield and Pretorius are cited as being of interest since they disclose riflescopes with data memory.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. WOODROW ELDRED whose telephone number is (571)272-6901. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Woodrow Eldred/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        



JWE